Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. National Phase Application of International Application No. PCT/IB2018/05661 filed August 30, 2018, which claims the benefit of U.S. Provisional Application Serial No. 62/553,028, filed August 31, 2017 that is hereby acknowledged by the Examiner.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on  03/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a nucleic acid molecule comprising a polynucleotide sequence encoding an adeno-associated virus (AAV) viral capsid protein, wherein the viral capsid protein comprises a modified subunit 1 (VP1) sequence comprising a serine at position 1, a glutamic acid at position 26, an arginine at position 40, an aspartic acid at position 43, a serine at position 44 and a lysine at position 64, wherein the amino acid positions are defined relative to the sequence set forth in SEQ ID NO: 1, wherein the amino acids at any one or more of positions 1, 26, 40, 43, 44 and 64 are modified relative to a corresponding wildtype sequence, and wherein no additional amino acids other than those at said any one or more positions 1, 26, 40, 43, 44 and 64 are modified relative to the corresponding wildtype sequence that is free of the prior art of record.  The closest prior art, citing Urabe et al. “Urabe” (Journal ov Virology, 2006, 80(4):1874-1885), discloses methods for the production of recombinant rAAV5 in insect cells and discloses the sequence of VP255 of Urabe comprises a region which isidentical to SEQ ID NO:1 of the present application; however, it does not disclose or suggest the viral capsid protein comprises a modified subunit 1 (VP1) sequence comprising a serine at position 1, a glutamic acid at position 26, an arginine at position 40, an aspartic acid at position 43, a serine at position 44 and a lysine at position 64, wherein the amino acid positions are defined relative to the sequence set forth in SEQ ID NO: 1, wherein the amino acids at any one or more of positions 1, 26, 40, 43, 44 and 64 are modified relative to a corresponding wildtype sequence, and wherein no additional amino acids other than those at said any one or more positions 1, 26, 40, 43, 44 and 64 are modified relative to the corresponding wildtype sequence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648